                 Case 3:19-cr-00372-EMC Document 32 Filed 02/05/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CYNTHIA FREY (DCBN 475889)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          cynthia.frey@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) NO. CR 19-0372 EMC
                                                       )
14           Plaintiff,                                ) STIPULATION TO EXCLUDE TIME AND
                                                       ) [PROPOSED] ORDER
15      v.                                             )
                                                       )
16   ANTHONY TYLER NASHATKA,                           )
                                                       )
17           Defendant.                                )
                                                       )
18
19           At the last appearance on this matter on January 27, 2021, this Court set the matter over for a
20 further status conference on March 10, 2021. Time was previously excluded under the Speedy Trial Act

21 due to the complexity of the case, and for effective preparation of counsel through to January 27, 2021. 1

22 The parties are finalizing a global resolution of the matter and require additional time.

23           The parties also agree that it is appropriate to exclude time under the Speedy Trial Act due to the
24 significant amount of discovery produced and the complexity of the case. For the above-stated reasons

25 and as further stated on the record at the status conference, the parties stipulate and agree that excluding

26
             1
27          Time was excluded from December 9, 2020 through to January 27, 2021 at the hearing on
   December 9, 2020, though no formal stipulation and order was prepared. As such, we are including the
28 time between December 9, 2020 through March 10, 2021 for this [Proposed] Order to exclude time
   under the Speedy Trial Act.
   STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
   Case No. CR 19-0372 EMC                                                               v. 7/10/2018
              Case 3:19-cr-00372-EMC Document 32 Filed 02/05/21 Page 2 of 3




 1 time from December 9, 2020 until March 10, 2021 will allow for the effective preparation of counsel,

 2 particularly given the complex nature of this case. See 18 U.S.C. § 3161(h)(7)(B)(ii) and (iv). The

 3 parties further stipulate and agree that the ends of justice served by excluding the time from through to

 4 March 10, 2021 from computation under the Speedy Trial Act outweigh the best interests of the public

 5 and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 6          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 7 counsel for the defendant to file this stipulation and proposed order.

 8

 9          IT IS SO STIPULATED.

10

11 DATED: February 5, 2021                                        /s/                  ___
                                                         CYNTHIA FREY
12                                                       Assistant United States Attorney

13
     DATED: February 5, 2021                                      /s/               ___
14                                                       JAY LEIDERMAN
                                                         Counsel for Defendant Anthony Tyler Nashatka
15

16

17

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-0372 EMC                                                                   v. 7/10/2018
              Case 3:19-cr-00372-EMC Document 32 Filed 02/05/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court on and for good cause shown, the Court further finds that failing to exclude the time from

 4 December 9, 2020 through to March 10, 2021 would unreasonably deny defense counsel and the

 5 defendant the reasonable time necessary for effective preparation, taking into account the exercise of

 6 due diligence and the complexity of the case. 18 U.S.C. § 3161(h)(7)(B)(ii) and (iv). The Court further

 7 finds that the ends of justice served by excluding the time from December 9, 2020 through March 10,

 8 2021 from computation under the Speedy Trial Act outweigh the best interests of the public and the

 9 defendant in a speedy trial.

10          Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from

11 December 9, 2020 through March 10, 2021 shall be excluded from computation under the Speedy Trial

12 Act. 18 U.S.C. § 3161(h)(7)(A), (B)(ii) and (iv).

13          IT IS SO ORDERED.

14

15 DATED: ___________________                                     ________           ___________________
                                                                  HONORABLE EDWARD M.CHEN
16                                                                United States District Judge

17

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-0372 EMC                                                                     v. 7/10/2018
